DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 12/14/2020. Claims 1-6 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “head rest 8” and “hip rest 9” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpentier (US 2019/0038922 A1).
With respect to claim 1, Carpentier teaches An apparatus for vibroacoustic therapy on the spinal column of a user (Fig.3 and 4, [0056],[0073]), the apparatus 5comprising: a controller ([0060], controller Fig.1, 15); a spinal cradle rod (“cable” 46, Fig.4, [0123]); at least one vertebral module (Fig.1 and 2, 34i), the at least one vertebral module comprising at least one tension arm (Fig.1, “rigid arm” 36iL and 36iR, [0090]) and at least one sensory pad (38iL and 38iR, “transducer brackets”), the at least one sensory pad (38iL and 38iR) comprising at least one emitter (“transducers”, 20iL and 20iR ,[0081]) and wherein the at least one vertebral module is in mechanical communication with and affixed to the spinal cradle rod (see Fig.4 where multiple modules 34i are affixed to the spinal cradle rod 46); the at least one emitter (20iL and 20iR) is in electrical communication 10with the controller ([0059]-[0060], “an electrical generator 10 which generates electric signals to be delivered to the transducers of the external ultrasound generating treating device, where the generator may remain external to the body of the patient in use of the apparatus; [0060] a controller 15, also external to the body, for example under the form of a computer, to set and control the working parameters of the generator”); and the controller provides input signals to the at least one emitter ([0060]).
With respect to claim 2, Carpentier teaches wherein the at least one emitter (20iL and 20iR) comprises one or more of: a speaker; a transducer; an EMP element; a vibratory element; a heating element; or a cooling element (“transducers”, [0081]).
With respect to claim 5, Carpentier teaches further comprising a controller interface, wherein the user may control the inputs to each at least one emitter ([0131], “A computer human/machine interface 17, for example a keyboard, and/or mouse and/or a display and/or a touchscreen interface, can be provided to control the system and give the user feedback”).
With respect to claim 6, Carpentier teaches wherein the controller interface is an app ([0132], where the controller comprises a treatment control module for controlling the generator and [0131] where control of the system is done via a “keyboard, and/or mouse and/or a display and/or a touchscreen interface”).

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2012/0109019 A1).
With respect to claim 1, Schneider teaches An apparatus for vibroacoustic therapy on the spinal column of a user ([0013]-[0015], ultrasound therapy; [0044], for the vertebrae; and [0050], for the spinal column; Fig.4 is an embodiment of a generic apparatus comprising a belt with a treatment head housing 50 comprising transducer holders 62. Further reference will be made to an alternative embodiment of the treatment head housing found in Fig.33), the apparatus 5comprising: a controller (Fig.80, controller 1014); a spinal cradle rod (Fig.33 is one embodiment of treatment head housing comprising a “rail” 412); at least one vertebral module (Fig.33, 416), the at least one vertebral module (416) comprising at least one tension arm (the arm is the portion that extends from the center of the module 416 from the rail to the transducer holder 420) and at least one sensory pad (“transducer holder” 420), the at least one sensory pad (420) comprising at least one emitter (ultrasound transducer [0056]); and wherein the at least one vertebral module (416) is in mechanical communication with and affixed to the spinal cradle rod (412); the at least one emitter (ultrasound transducer housing transducer holder 420) is in electrical communication 10with the controller ([0225], Fig.80); and the controller provides input signals to the at least one emitter ([0225], Fig.80).
With respect to claim 3, Schneider teaches wherein the at least one vertebral module (Fig.33, 416) is movable with respect to the spinal cradle rod (412) and may be affixed to any point on the spinal cradle rod (the module may be affixed to any of the openings 414 within the spinal cradle rod 412, [0190], “A wrench 416 is removably attached to the rail 412. In some embodiments, a clip 418 is used to hold the wrench in place relative to the rail 412. The clip 418 snaps into the openings 414. The wrench 416 may be adjusted proximally or distally and held at the selected location via the clip 418”).
With respect to claim 4, Schneider teaches further comprising a stability carriage, wherein the spinal cradle rod is affixed to the stability carriage (frame 410 and belt that it attaches to, [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2020/0297570 A1) teaches a vertebral massage device (Abstract, Fig. 8C) comprising a controller [0032] and vertebral modules comprising sensor pads (744).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785